DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election of a battery comprising a positive electrode comprising a lithium transition metal oxide and a solid electrolyte material having the Formula Li2.7Y1.1Br3Cl3; a negative electrode and an electrolyte layer comprising Li2MgX4 where X = Cl, Br or I in the reply filed on 7-26-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-26-2022.                                                
Terminal Disclaimer
The terminal disclaimer filed on 10-26-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/911,447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. "New Fast Ionic Conductor from the Type MI3MIIICl6 (MI = Li, Na, Ag; MIII = In, Y” in view of Tomita et al. “Substitution effect of ionic conductivity in lithium ion conductor, LI3InBr-6-xClx”. The English machine translation of Steiner et al. is attached and is referenced below.
          Steiner et al. teaches in the abstract & pg. 27, col. 1, lines 7-10, an ionic conductor of the type MI3MIIICl6 wherein the ionic conductor may be solid Li3YCl6 (X is Cl).
Steiner et al. does not teach X is two or more kinds of elements consisting of Cl and Br or I.
Tomita et al. teaches a solid ionically conductive material of Li3In-Br6-xClx..
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the halogen, Cl6 in the solid ion conductor material of Steiner et al. to incorporate the teaching of Br3Cl3. (i.e. forming Li3YBr-3Cl3), as lithium ion conduction becomes easier when x = 3 (pg. 869, col. 1, lines 3-6), providing increased conductivity (pg. 869, col. 1, lines 3-16). There is a reasonable expectation of success as Steiner et al. also teaches MIII may be Y or In, and Li3YCl6 and Li3InCl6 are both fast ionic conductors of a lithium halide composition (abstract). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the halides as taught by Tomita et al. for their use in a solid lithium halide ionic conductor with the solid lithium halide ionic conductor of Steiner et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Kobayashi et al. (JP 2006244734A, machine translation) in view of Steiner et al. "New Fast Ionic Conductor from the Type MI3MIIICl6 (MI = Li, Na, Ag; MIII = In, Y” in view of Tomita et al. “Substitution effect of ionic conductivity in lithium ion conductor, LI3InBr-6-xClx”. The English machine translation of Steiner et al. is attached and is referenced below.
Kobayashi et al. teaches in [0012, 0015 and 0036-0037], a battery comprising a positive electrode, a negative electrode and a solid electrolyte material of the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein M is a metal element and M’ is a metal element such as Y, etc., L and L’ are halogen elements where bromine and chlorine are preferable and X, Y and Z independently satisfy 0 ≦ X < 1.5, 0 ≦ Y < 1, and 0 ≦ Z ≦ 6. Kobayashi et al. teaches a positive electrode layer containing a positive electrode active material (Para. [0007]) (i.e. the positive electrode includes a particle formed of a positive electrode active material).
Kobayashi et al. does not explicitly teach a solid electrolyte material of composition formula 1 of the instant claim.
However, Steiner et al. teaches an ion conductor comprising MI3MIIICl6 wherein the ion conductor may be solid Li3YCl6 (X is Cl) (abstract & pg. 27, col. 1, lines 7-10).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid electrolyte material of Kobayashi et al. to incorporate the teaching of solid lithium metal halide of Li3YCl6, as it would provide a solid electrolyte material with high ion conductivity (abstract). There is a reasonable expectation of success as Kobayashi also teaches a lithium metal halide and that high lithium ion conductivity is desirable (Para. [0038]).
Steiner et al. does not teach X is two or more kinds of elements selected from  Cl and Br or I.
However, Tomita et al. teaches a solid ionically conductive material of Li3In-Br6-xClx.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the halogen (Cl6) in the solid ion conductor material of Kobayashi as modified by Steiner et al. to incorporate the teaching of Br3Cl3. (i.e. forming Li3YBr-3Cl3), as lithium ion conduction becomes easier when x = 3 (pg. 869, col. 1, lines 3-6), providing increased conductivity (pg. 869, col. 1, lines 3-16). There is a reasonable expectation of success as Steiner et al. also teaches MIII may be Y or In, and Li3YCl6 and Li3InCl6 are both fast ionic conductors of a lithium halide composition (abstract). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the halides as taught by Tomita et al. for their use in a solid lithium halide ionic conductor with the solid lithium halide ionic conductor of Kobayashi et al. as modified by Steiner et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Kubo et al. (US 2016/0028107) teaches a solid-state battery wherein the positive electrode active material of a lithium nickel cobalt aluminum oxide composite includes a coating material on the surface of the active material comprising an oxide (LiNbO3) (Para. [0029]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727